Citation Nr: 0948378	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Joseph R. Moore


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).

In a January 2009 decision the Board denied the Veteran's 
claim of service connection for a mental disorder, to include 
depression and PTSD.  The Veteran subsequently appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the Veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the Veteran's claim for readjudication.  In a July 
2009 Order, the Court granted the joint motion, vacated the 
Board's January 2009 decision, and remanded this case to the 
Board for readjudication.

The appeal is REMANDED to the RO.  VA will notify the 
appellant when further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  The law particularly required VA to obtain any 
relevant records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2009).

In December 2008 the Veteran submitted to the RO a 
notification letter from the Social Security Administration 
(SSA) to the effect that he had been found entitled to 
disability benefits from SSA effective July 1, 2003.  
However, the underlying records from SSA are not in evidence, 
the notification letter did not indicate what disabilities 
were considered to render the Veteran disabled, and the 
record does not indicate that VA has attempted to obtain the 
SSA records.  The VCAA requires that VA obtain the SSA 
records, unless it is reasonably certain and documented that 
such records do not exist or that further efforts to obtain 
these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

The Veteran's service treatment records do not show any 
complaints of, or treatment for, any mental disorders.  In a 
June 2003 statement the Veteran wrote that, within a week 
after his enlistment in March 2003, his eight-year-old son 
had begun having behavioral problems, which included 
inflicting harm on himself and regressing to an "infantile 
state."  In an undated statement which has been associated 
with the claims file, the Veteran wrote that he was singled 
out and humiliated by his drill sergeant during basic 
training.  He then received a hardship discharge due to his 
son's condition, which has been diagnosed as Asperger 
Syndrome.  The Veteran wrote that there is hardly a night 
when he does not fall asleep thinking about the Army, that he 
twitches all night and has nightmares of trying to get out of 
the Army or having to go back in, and that his fight with the 
Army has left him irritable and withdrawn.

The Veteran had private treatment with U.B. Counseling 
beginning in May 2004 at which he expressed problems with 
anxiety, an unwanted compulsion to use pornography, stressors 
related to his son's health and his discharge from the 
military, and increased symptoms of depression.  He had 
treatment until September 2004, and his diagnosis was 
dysthymic disorder and generalized anxiety disorder with a 
poor prognosis.

In March 2005 the Veteran had a psychological evaluation with 
P.S.H., M.D., at P.V. Hospital.  It was noted that he was in 
the Individual Ready Reserve and had been pressured to return 
to active duty, which had caused anxiety-laden dreams and 
severe sleep disruption.  The Veteran stated that he had 
almost raised himself, due to his parents being divorced and 
his mother working at night, and he described himself as a 
loner while growing up, with few close friends.  He also said 
that his mother was "clingy" with him and gave him 
pornography when he was young.  The examining physician felt 
that the Veteran had no psychotic symptoms but appeared 
fragile and tended to "lose it" when under pressure.  He 
opined that the Veteran "clearly had long-standing 
personality disorder which is the result of his developmental 
pathology."  The Veteran was diagnosed with PTSD and 
avoidant personality disorder.  It was noted that he appeared 
to have sufficient psychopathology to be unable to function 
adequately in a military career.

The Veteran was diagnosed with depression, NOS (not otherwise 
specified), secondary to multiple stressors at April 2005 
treatment at S.C. Mental Health.

D.G., L.C.S.W., wrote in April 2005 that the Veteran was 
undergoing weekly counseling at the P.H.C., was extremely 
withdrawn, and had anxiety and severe depression.  The 
Veteran reported that he could barely manage day-to-day tasks 
and functions, and that he found it difficult to leave the 
house.  Ms. G wrote that the Veteran was facing a number of 
family stressors, suffered from severe sleep disruption, and 
showed signs of PTSD.

In May 2005 the Veteran underwent a general medicine VA 
examination at which his main complaint was depression 
related to an exacerbation of his child's autism while he 
underwent basic training.  The examiner noted that he was 
largely not interactive and his wife provided much of the 
history.  The Veteran's wife brought documentation that he 
had recently been hospitalized after overdosing on Seroquel.  
The examiner opined that the Veteran had temporary severe 
depression.

Regarding the duty to assist, the VA examiner did not offer 
an opinion as to the relationship between the temporary 
severe depression and the Veteran's active service.  The RO 
did not afford the Veteran a VA psychiatric examination for 
mental disorders, to include depression and PTSD.  In this 
regard, the duty to assist requires that in deciding whether 
a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration:  (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Board finds that there is competent 
evidence, including consideration of the Veteran's lay 
statements, of in-service events related to a mental 
disorder, to include depression and PTSD.  Therefore, the 
Board finds that the evidence of record triggers the 
necessity of an examination under 38 C.F.R. § 3.159(c) and 
McLendon.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the law 
and pertinent Court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A and any 
other applicable legal precedent. 

2.	The RO should request a copy of the records 
which were the basis of SSA's determination 
that the Veteran is disabled under SSA 
criteria, to include medical and examination 
reports.

3.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo VA psychiatric examination to evaluate 
his mental disorder(s), to include depression 
and PTSD.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the Veteran's service treatment records, 
documented medical history, and contentions 
regarding his claimed mental disorder, to 
include depression and PTSD.

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any diagnosed mental 
disorder, to include depression and/or 
PTSD, arose during the Veteran's active 
military service or is otherwise causally 
or etiologically related to service, or 
whether such an incurrence, or causal or 
etiological relationship, is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
If the reviewer cannot answer the 
question posed without resorting to 
unsupported speculation, the reviewer 
should so state, and explain why that is 
so.

4.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
mental disorder, to include depression and 
PTSD.  If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

